Claims 1, 5-9, 13, 20-21, 28-30, 33, 36-37, 41, 44 and 47-49 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 21 objected to because of the following informalities: 
Claim 21 depends on itself.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 13, 20-21, 28-30, 33, 36-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield (US 2015/0053232 A1) in view of Fishman (US 2004/0068805 A1).
Schofield (US’ 232 A1) teaches a method for coloring hair comprising applying to the hair a coloring composition with a container (reservoir) to which a nozzle or a separate applicator device such as a comb or a brush is attached (see page 13, paragraph, 0125 and page 14, paragraph, 0142) and wherein the coloring composition can be achieved by mechanical pressure applied to the container (see page 14, paragraph, 0143) and wherein the coloring composition can comprise oxidative dye precursors or direct dyes (see page 1, paragraph, 0012) and wherein the method further comprise the step of rinsing the hair as claimed in claims 1, 5, 13, 20-21 and 28 (see page 1, paragraph, 0016). Schofield (US’ 232 A1) also teaches a kit for coloring hair comprising an applicator device that may be a nozzle which may be attached to one of the containers (reservoirs) that comprises the coloring composition as claimed in claims 29-30 and 33 (see page 14, paragraph, 0142).
The instant claim differs from the teaching of Schofield (US’ 232 A1) by reciting the step of closing the applicator device to preserve any temporary hair treatment composition remaining in the reservoir.
Fishman (US’ 805 A1) in analogous art of hair treatment system, teaches an applicator to be used with a container (reservoir) wherein the applicator is in the form of a brush as claimed in claims 1, 5 (see page 2, paragraph, 0019) and wherein the applicator also comprises actuator button and when the button is pushed the composition is delivered from the container to the applicator and wherein the applicator  also includes an air valving system as claimed in claim 6,  (see page 2, paragraph, 0019). Fishman (US’ 805 A1) also teaches a hair treatment kit and wherein the kit also includes an applicator for applying the composition to the hair (see page 1, paragraph, 0008) and wherein the kit includes multiple bottles (containers) having valves as claimed in claims 36-37 and 41 (see page 2, paragraphs, 0016-0017).
Therefore, in view of the teaching of Fishman (US’ 805 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the applicator device used in the dyeing method of Schofield (US’ 232 A1) by incorporating the applicator device as taught by Fishman (US’ 805 A1) to arrive at the claimed invention. Such modification would be obvious because the person of the ordinary skill in the art would expect that the use of the applicator device as taught by Fishman (US’ 805 A1) for coloring hair would be similarly useful and applicable to the analogous hair coloring composition taught by Schofield (US’ 232 A1), absent unexpected results. 
Allowable Subject Matter
5	Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record does not teach or disclose a method foe treatment hair comprising an applicator device comprising a removable cap or spring for opening the valve system as claimed.
6	Claims 44 and 47-49 are allowed. The closest prior art of record does not teach or described an applicator device for applying oxidative dye hair composition wherein the applicator device comprises a collapsible body, an applicator assembly, an applicator mechanical, a holder and a spring as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761